ORDER

PER CURIAM.
Leonard A. McCord (“defendant”) appeals the judgment on his conviction of one count of involuntary manslaughter in the first degree and one count of armed criminal action. Defendant claims the court erred in admitting evidence of prior bad acts, and the court erroneously instructed the jury on lesser included offenses.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).